Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/21 has been entered.
 
	Claims Status:
	Claims 42-49 are new.
	Claims 1-4, 7-9, 35 and 42-49 are pending. 
	Claims 5, 6, 10-34 and 36-41 have been cancelled.

Withdrawn rejections
Applicant's amendments and arguments filed 8/26/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 1-5, 7-11 and 313-41 were rejected under 35 U.S.C. 103(a) as being unpatentable over Boehm (US 2004/0131552 A1) and Fasshihi et al. (US 5783212). 

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The closest prior art of Boehm et al. (US 20040131552) does not teach or suggest, alone or in combination the instantly claimed method of treating pain with the immediate release pharmaceutical composition instantly claimed. Boehm et al. at best teach making immediate release dosage forms by incorporating or coating the therapeutic agent on the surface of the subunits after preparation of the dosage forms [0124] and Boehm et al. guide the artisan to hydrophobic (claim 9) GI tract insoluble cellulose polymers (claims 9-11) where in contradistinction, the instant claims are directed to hydrophilic water soluble HPMC and polyacrylic acid. For at least these reasons, the instantly claimed method is free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Claims 1-4, 7-9, 35 and 42-49 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613